People v Edwards (2016 NY Slip Op 00424)





People v Edwards


2016 NY Slip Op 00424


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.


16723 2271/01

[*1] The People of the State of New York, Respondent,
vKent Edwards, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered February 25, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed defendant points under the risk factors for prior criminal history and recency of prior offense, even though he had not yet been sentenced on the relevant prior conviction at the time he committed the underlying sex offense (see People v Franco, 106 AD3d 417, 417 [1st Dept 2013], lv denied 21 NY3d 863 [2013]).
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors alleged by defendant were already taken into account in the risk assessment instrument, and
the record does not establish any basis for a downward departure, given the seriousness of defendant's sex offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK